Citation Nr: 0944614	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, to 
include residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  

The appeal was previously before the Board in March 2009.  At 
that time, additional issues were in appellate status.  The 
Board denied the issues of service connection for residuals 
of a back injury, and for service connection for bilateral 
hearing loss.  Also at that time, the Board found that there 
was no pending request for a hearing.  The Board remanded the 
issue of service connection for a dental condition, to 
include residuals of dental trauma, for additional 
development.  Upon review of the subsequent development, the 
Board finds that an additional remand is required.  In part, 
this additional remand is required to insure compliance with 
previous Board directives.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board directed the Veteran to be scheduled for a VA 
examination regarding the claim on appeal.  The claims file 
contains indication that the Veteran failed to report for a 
scheduled examination.  See 38 C.F.R. § 3.655.  The AMC 
discussed that the Veteran had failed to report in the 
October 2009 supplemental statement of the case.  The record, 
however, does not include any notification to the Veteran of 
the date, time and place of the examination that was sent to 
the Veteran.  Therefore, the Board cannot determine whether 
the Veteran received proper notice regarding this 
examination.  Unfortunately, therefore, the appeal must again 
be remanded.  The Veteran should be scheduled for an 
examination regarding the issue on appeal.  The notification 
letter informing the Veteran of the date, time and place of 
the examination must be included in the claims file.

Further, in the March 2009 remand, the Board directed that 
the Veteran be issued a letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board noted that 
the Veteran had not been informed of the specific 
considerations in a claim for service connection for a dental 
condition.  In addition, the Board noted that the Veteran was 
not provided with a copy of the VA regulations specific to 
such dental claims at the time of the March 2008 statement of 
the case.  The Board directed that, upon remand, the Veteran 
was to be issued a VCAA notification letter tailored to the 
claim for service connection for a dental condition, and if 
the claim remained denied, the issued supplemental statement 
of the case should contain a copy of 38 C.F.R. §§ 3.159, 
3.381 and 38 C.F.R. § 17.161.  

Subsequently, the Veteran was issued a VCAA notification 
letter that listed the basic elements of a service connection 
claim.  The claim on appeal involves different considerations 
than a basic service connection claim.  Thus, this letter was 
not specifically tailored to the dental claim on appeal.  
Further, the subsequently issued supplemental statement of 
the case did not contain a copy of 38 C.F.R. § 17.161 as 
directed.  Thus, upon remand, the AMC/RO should send an 
additional VCAA letter.  If the claim remains denied, the 
issued supplemental statement of the case should contain a 
copy of 38 C.F.R. § 17.161.  

Although cognizant that the Veteran did not submit 
authorization/consent to obtain private treatment record or 
identify VA treatment records to be obtained subsequent to 
the March 2009 Board remand, as part of the duty to assist, 
VA has a continued duty to obtain relevant records.  
Therefore, copies of any outstanding records of treatment, VA 
and non-VA, received by the Veteran for a dental condition 
should be obtained and made part of the claims file.  See 
38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter that is 
specifically tailored to the claim for 
service connection for a dental 
condition, to include residuals of a 
dental injury.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

2.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for a dental condition should be 
obtained and made part of the claims 
file.

3.  Schedule the Veteran for a VA 
examination for the purpose of 
determining whether he has a dental 
disability that began during service or 
is otherwise linked to service, to 
include alleged dental trauma.  The 
examiner should fully evaluate the 
Veteran's teeth - noting missing teeth 
and the use of dentures.  The examiner 
should answer the following question:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran has 
a dental condition (to include a 
missing tooth) that began during 
service or as the result of some 
incident of active duty, to 
include trauma?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the dentist is unable to complete any 
analysis requested without resort to 
speculation, he or she should so indicate 
and provide the reason that the analysis 
would require speculation.

Notice of the date, time and place of the 
examination must be sent to the Veteran 
and the claims file must reflect that 
this was done.

4.  Thereafter, the claim for service 
connection for a dental condition, to 
include residuals of a dental injury, 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes a copy of 38 C.F.R. § 17.161.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and protect the Veteran's due process 
right.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


